Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recite inventions including plural abstract ideas.  The inventions include a merchant requesting user data when a user is within a predetermined distance of the merchant, detecting when the user is within the distance, and requesting from a server authorization to complete a transaction. That is to say, merchants have long requested user data when users walk into their establishments, such as identification, pin numbers, phone numbers, etc., and requested authorization from an issuer, as part of most credit card transactions.  These are long standing commercial practices.  Merchants have long tracked transactions stemming from their devices (kept a register or ledger), determined consumer patterns from historical transaction records, such as recurring transactions, presented customer’s with templates/overlays to aid in fulfillment, received consumer defined rules/limitations for approving transaction, and extending a subsequent offer to the consumer tailored thereto.  As such, multiple abstract ideas are included in the claims, under Alice Corporation, and it is noted that having plural abstract ideas does not make a claim any less abstract.  RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea to another abstract idea ... does not render the claim non-abstract."); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure: a merchant device, BLE, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or the claims generally instruct an artisan to apply it (the method) across generic computing technology.  Receiving via a wireless location detection device a notification that the customer is at a location of the merchant . . . and is configured as a BLE beacon for detection by the merchant device, merely recites a mobile device having both capabilities, receiving location notification, and being able to broadcast a beacon over BLE.  This is generic computing technology and fails to offer an innovative concept by itself.  The specification discloses that the invention may be performed across a general purpose computer. [0090]  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a technological environment to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
As per Step 2B, the extraneous claim limitations of the independent and dependent claims have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  The extraneous elements offered by the claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea(s), and/or recite insignificant extra-solution activity (Claims 2-4, 6 and the like), or instruct the artisan to apply it (the abstract idea) across generic computing technology (Claims 5, 7 and the like).  As per Claim 2, reliance of purchases of other consumers and items (SKUs) for targeted marketing (or profiling) is a known strategy.  See, e.g., https://www.beuc.eu/ publications/2010-00101-01-e.pdf (discussing targeting and profiling consumers).  The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular, technological environment.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.06, wherein the italicized tasks are particularly germane to the instant invention.
As per Claim 1 (and similarly situated independent claims), Applicant is asked to identify which steps directed to tracking historical data from merchants and determining a pattern therein; invoking a custom interface on a mobile device; setting a rule (e.g., prepay, use credit card A, etc.); detecting proximity and use of BLE; receiving an authorization request from a merchant; approving the request; and offering an additional purchase based on the pattern and rule, present an innovative concept (i.e., was not previously performed manually and via mental steps).  Applicant is asked to identify which of the claims depending from the independent claims does it argue introduces an additional step or structure that presents an innovative concept (i.e., not previously performed) or significantly more.  It is appreciated that a limitation may be significantly more, without presenting an innovative concept (see, e.g., Bascom, wherein the arrangement of conventional parts cured patent eligibility).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6-10, 13-17, and 20 are rejected under § 103 as being unpatentable over 2008/0300973 to DeWitt et al., in view of US 2010/0121767 to Coulter et al., and further in view of 2015/0310417 to Syed.
With respect to Claims 1, 8, and 15, DeWitt teaches a non-transitory computer readable medium ([0063], non-volatile memory), a method (FIG. 2), an apparatus, comprising: a processor (FIG. 1, ROS); and a non-transitory memory storing instructions (FIG. 1) which, when executed by the processor, causes the processor to: track a plurality of transaction authorization requests from a plurality of merchant computing devices ([0016];[0026], plurality of merchants 106;[0050], track), wherein the transaction authorization requests are associated with at least one of a user account or a user computing device (Dewitt teaches both, FIG. 1, 102; [0050], consumer); determine a transaction pattern based on the plurality of transaction authorization requests ([0029-31];[0050], trends); instruct a user computing device to generate a user computer interface, wherein the user computer interface comprises data associated with the transaction pattern ([0023];[0044];[0046]; [0053], interface with select merchants teaches “associated with a pattern”); prompt, via the user computer interface, a user to define a user-defined transaction rule associated with the transaction pattern ([0038-39];[0049], rule; [0053]); receive, via the user computer interface, the user-defined transaction rule ([0037], use card; [0052]), wherein the user-defined transaction rule represents a user authorization to automatically approve a new transaction associated with the transaction pattern ([0065]); receive an authorization request for the new transaction from a merchant device ([0064]), and wherein the authorization request includes transaction data and an identifier associated with the user account or the user computing device; approve the new transaction in response to the authorization request based on the user-defined transaction rule ([0064-66]; and instruct the merchant device to provide, an additional purchase offer to the user computing device, wherein the additional purchase offer is based at least in part on the transaction pattern and the user defined transaction rule ([0050]).
Dewitt teaches that the business rules may be from the user, merchant, issuer, or any combination, it further teaches “via the customer computer interface, the customer-defined transaction rule, wherein the customer-defined transaction rule represents a customer authorization to automatically approve a new transaction associated with the transaction pattern,” and “approve the new transaction in response to the authorization request based on the customer-defined transaction rule.” ([0065])  Coulter further teaches these limitations (see, e.g., [0033])  Coulter discusses the need for consumers to avoid loses from e.g., fraudulent or erroneous transactions. [0003] It would have been obvious to one of ordinary skill in the art to modify Dewitt to include consumer defined rules for automatic approval, as a method of reducing erroneous and fraudulent transactions.
DeWitt fails to expressly teach wherein the authorization request has been generated based on Bluetooth Low Energy (BLE) communication between the merchant device and the user computing device, wherein proximity is determined based on a BLE beacon, and sending the consumer’s mobile device information over BLE.  Syed however, teaches using BLE to determine proximity, send information to the consumer’s mobile device, and request authorization to spend with a merchant device. ([0009];[0026]).  Dewitt fails, but Syed teaches receive, via a wireless location detection device, a notification that the customer mobile computing device is at a location of the merchant, wherein the wireless location detection device is integrated into the customer mobile computing device and is configured as a broadcast Bluetooth Low Energy (BLE) beacon for detection by the merchant device: ([0009], notifying proximity; [0060] broadcast BLE beacon). Syed discusses how a consumer can be exposed to fraud or theft and addressing this concern. [0003] It would have been obvious to one of ordinary skill in the art to modify DeWitt to include the use of BLE short range communication, so as to reduce the opportunity for fraud and theft.
With respect to Claims 2, 9, and 16, DeWitt teaches storing the transaction data and the identifier as user data associated with the user account in a ledger in association with at least one of the user account or the user computing device ([0031]); supplement the user data in the ledger with additional stock keeping units (SKUs) associated with a previous transaction of the user account with a second merchant and user spend history in association with at least one of the user account or the user computing device ([0017]; FIG. 1); receive from the merchant device, a request for the user data in association with at least one of the user account or the user computing device; and provide to the merchant device, at least a portion of the user data from the ledger including at least one of the additional SKUs, in response to the request for the user data from the merchant device, wherein the additional purchase offer is further based on the previous transaction with the second merchant ([0017]; FIG. 1; claim 25 therein).
With respect to Claims 3, 10, and 17, DeWitt teaches wherein the transaction data includes merchant, date, time, location, and purchase amount associated with the transaction. ([0020];[0046]; [0057])
With respect to Claims 6, 13, and 20, DeWitt teaches recording in real-time, a debit to the ledger for the user account used for the transaction, in response to the approving the transaction; and record in real-time, a credit to the ledger for the merchant device used for the transaction, in response to the approving the transaction. ([0037], describing the use, e.g., of a credit card ledger)
With respect to Claim 7, and 14, DeWitt teaches wherein the ledger is stored in a database with user preferences and the user account as a key.  ([0041], code, keywords are equivalent to a key)

Claim 4, 5, 11, 12, 18, and 19 are rejected under § 103 as being unpatentable over DeWitt, in view of Coulter, in view of Syed, and further in view of 2010/0301113 to Bohn et al.
With respect to Claims 4, 11, and 18, DeWitt, Coulter, and Syed fail to expressly teach wherein the instructions further causes the processor to: supplement the user data in the ledger with user name, user image, and user demographics.  Bohn teaches a demographics module that captures and updates user name, user image and user demographics for a consumer.  Bohn talks about the benefits offered by its invention in providing an account to a consumer. [0043] it would have been obvious to one of ordinary skill in the art to include demographics as taught by Bohn so as to provide a complete account to the consumer.
With respect to Claims 5, 12 and 19, DeWitt teaches wherein the ledger is centralized for merchant accounts and user accounts (FIG. 1, ROS, and S), but fails to expressly teach wherein the ledger is stored in a distributed database.  Bohn teaches the use of distributed computing environments. [0113-14]  Under the same rationale as Claim 4, it would have been obvious to one of ordinary skill in the art to modify DeWitt to include this limitation as taught by Bohn.




Response to remarks
Applicants remarks submitted on 6/7/2022 have been considered, but are not persuasive where objections/rejections are maintained.  It is noted that the claims remain unamended, and that the prior remarks are generally resubmitted.  Applicant is invited to interview the case.  
As per § 101, the rejection remains, as the claims continue to include multiple abstract ideas, including determination of presence in a merchant location, which supplant prior human brain and sensory activity, and automate prior consumer/merchant engagement.  Merchants have long detected proximity of consumers, tracked spending habits, extended offers based thereupon, requested authorization for transactions based on said patterns, etc.  These are long standing commercial practices and as such fundamental economic activity.  The use of generic computing technology to autonomously perform these method steps fails to effect a practical application of the abstract ideas by themselves.  The receiving notice of proximity and being configured to broadcast a BLE beacon fails to offer an innovative concept by itself, because BLE pre-existed the instant invention and is being used in a conventional manner.  Applicant’s argument that (the configuration of) BLE as used here effects a specialized machine or is being used in a different manner (ala Bascom) must be supported by the specification or an affidavit.  As they stand, the claims do not recite an innovative concept (e.g., a new method step, method of data collection, method of communication, etc.); instead, everything recited has been previously performed by humans, and the claims merely instruct the artisan on how to use generic (widely available) computing technology to perform the same steps.  That is to say, each limitation has real world analogy to human consumer/merchant prior practice.  
The claims are distinguishable from Example 37 because the interface of the present invention is merely conjured at the consumer device to enable input of information.  Simply invoking an interface to a consumer or receipt of information (e.g., initiate a purchase order, etc.) is an abstract idea, as this has long been performed manually (see, e.g., receiving a menu upon walking into a restaurant, for inputting information).  The instant claims do not recite customizing icons and locations of icons, nor anything specific to the configuration of the interface.
As per the prior art rejections, Coulter is redundantly added to teach a consumer specified rule that effects automatic approval or authority to execute a transaction.  Syed teaches tracking transactions from “a plurality of merchants M(m) 106”), extending information to the consumer based on trends (i.e., patterns) determined therein, receiving consumer account information, sending an authorization request for a transaction, and receipt of business rules, received for example, from the user (i.e., consumer) that governs automatic approval of a transaction.  Syed teaches receiving said business rules from the consumer device, using an interface, and receiving the business rule at the merchant (for automatic approval of subsequent orders).   Applicant’s traversal of the combining of Syed and Dewitt is not persuasive; the BLE beacon communication taught by Syed can be used to perform the method of achieving the communication described in Dewitt.  As such, there is clear motivation to combine a reference that provides a method of communicating the information disclosed in the primary reference.
Contrary to Applicant’s repeated traversal, each of the applied references teaches “instructing” the mobile device to generate an interface comprising data associated with the transaction trends.”  Under the broadest reasonable interpretation of this limitation, any generation of an interface on the mobile device teaches “instructing the device to generate a . . . interface.”  There is no temporal requirement to this limitation.  The phrase “wherein the interface comprises data associated with the pattern” is met where any account information is entered via the interface, the term/label/name of the consumer, merchant or account used during the transactions composing the pattern/trend, etc.  In other words, the term “associated” is broad.  
The references in combination would certainly have taught one of ordinary skill in the art each these limitations.  It is appreciated that Applicant feels that these limitations are not taught by the applied references, but the Examiner disagrees.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a cited embodiment in a prior art reference is to be applied to a respective claim(s), and that pinpoint citations are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).  As such, the rejections are maintained.
In addition to traversing the Office Action’s rejection, Applicant asserts that the Action is incomplete (even though the combination of references is expressly provided, the claims are almost entirely cut and pasted into the rejection, and pinpoint citations are provided).   The action is not incomplete, and places Applicant on notice of the entirety of each rejection, under § 101 and § 103, as exhibited by Applicant’s ability to thoroughly respond to the Office Action.  Therefore, this action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571) 270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696